Opinion,
Mr. Justice Williams:
Prior to the act of 1856, the rule, caveat emptor, was held applicable to the sale of lands for taxes in the same manner as to judicial sales. That act provided that the rule should not apply to tax-sales in certain cases, viz., where the land sold did not lie in the county where the taxes had been actually paid, and where the sale had been made upon a double assessment.
Perhaps the statute was unnecessary. If a sheriff who held no writ against the owner of property, or a writ that had been already satisfied by the payment of the debt, interest, and costs in full, should nevertheless proceed to sell the property, his act would be unauthorized and illegal, and, if no other question was involved, would not affect the title of the owner, or confer any right on the purchaser. For the same reason, if the treasurer, who is authorized to collect unpaid taxes by the sale of the land against which they are charged, should receive full payment of the taxes and costs, the lien of the taxes would be discharged, and the power of the officer to make the sale divested: Laird v. Hiester, 24 Pa. 452; Montgomery v. Meredith, 17 Pa. 42; Breisch v. Coxe, 81 Pa. 336. If, notwithstanding such payment and its legal consequences, the treasurer should proceed to sell, the rule, caveat emptor, ought not to apply, for the reason that the treasurer, being without the power to sell, can make no sale, and the attempt to do so can impose no liability and confer no rights on any one. If the authority to make the sale exists, the rule applies, and the regularity of the preliminary proceedings, the extent of the tract, and the value of the land, are at the risk of the purchaser. Whether he gets his money’s worth or not, he cannot be heard *43to complain. If, however, there is no such tract as that offered for sale, or if the taxes have been previously paid, the officer has nothing to sell, and no sale can be made. The conditions on which the law clothes him with the power to sell do not exist. The attempt to make a sale under such circumstances is an unauthorized assumption of power which does not exist, and one who has become a purchaser at such a sale has a right to have his money returned to him. This was held in the recent case of Bredin v. Cranberry Tp., 87 Pa. 441, which was an action by a purchaser at such a sale to recover so much of his bid as was in the hands of the township.
The plaintiff, in the case now before us, became a purchaser at the tax-sales in 1877 of a tract of land in Pinegrove township, Venango county, assessed as two hundred ninety acres in tract No. 2682, in the name of J. B. Carson & Co., owners. In 1878, the same tract was struck down to the county. They held it until 1884, when they called the attention of the plaintiff to the fact that his time to redeem had expired, and offered to permit him to redeem the tract. This he did. He after-wards discovered on investigation that there was a double assessment of this tract, and that the taxes upon it had been regularly paid by the owners. This suit was then brought to recover so much of the whole amount paid as was in the hands of the township. As to that part of the claim which is for money paid at the sale of 1877, the defendant pleads the statute of limitations; and to that part of it which is for money paid by way of redemption in 1884, it relies on the fact that the money was not paid under duress, but voluntarily, and alleges that the plaintiff is bound thereby. This suit was not brought until 1889.
There is no evidence showing an intent on the part of the officers to defraud, or to conceal the real facts in the case, such as is necessary to prevent the running of the statute from the date of the payment. The statute of limitations is therefore well pleaded as to the money paid in 1877. That paid in 1884 is not affected by the statute and we are to inquire into the right of the plaintiff to recover. In a certain sense the money was voluntarily paid, for the plaintiff was under no legal form of duress at the time, but the same thing may be said of the payment of his bid in 1877. The taxes were not assessed *44against him. He had no interest in the tract, but volunteered to bid upon it, became the purchaser, and paid his bid. Nevertheless, it is conceded that but for the statute of limitations he could recover the amount so paid. Why? Because the taxes on this tract had been paid, and it was subject to no lien or burden that could authorize a sale. The second or double assessment was unauthorized. The taxes assessed under it were illegal, and their non-payment gave the treasurer no authority to make the sale. The purchaser who paid his money at such sale got nothing for it. The whole transaction was a mistake, —was illegal and void. This is the reason on which the recovery in Bredin v. Cranberry Tp. must rest, and on which this-plaintiff could have recovered the amount of his bid if the statute had not run.
But the state of -things existing in 1877 continued down to 1884. The assessment being unauthorized under which the sale to the county was made, that sale conferred no title. There was nothing to be paid to the county by way of redemption, therefore, and the accruing taxes under the same illegal assessment were not a charge on the land. When the plaintiff paid his money to the county by way of redemption and settlement of accruing taxes, he discharged no obligation, and he acquired no rights. He simply paid over so much more money under the influence of the unauthorized and illegal acts of the taxing officers. Although in their hands, it was still his money. They had no claim upon it, and no right in law or morals to withhold it from him. The difficulty with the defence is that the plaintiff is not complaining of a mere irregularity, or a. neglect of some statutory requirement on the part of the officers against which voluntary payment might relieve, but he complains that the taxes on this tract were paid in full by the owners, and that thereby the demands of the public, and the power of the taxing officers, were alike exhausted. This being true, the double assessment and the taxes charged under it were illegal and void. They impose no liability on the land or its owner, and confer no rights on the county or the township. They had no right to take, and they have no right to hold the money so paid.
The judgment is therefore reversed, and a venire facias de novo awarded.